Case 2:19-cr-20630-BAF-APP ECF No. 22, PageID.130 Filed 06/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                               Hon. Bernard A. Friedman

              Plaintiff,                                Case No. 19-cr-20630

vs.

JEFFERY PIETRZYK,

          Defendant.
___________________________________/

                           MOTION TO DISMISS INFORMATION

      The United States of America, by and through undersigned counsel, move for leave

of the court to dismiss the Information against defendant Jeffery Pietrzyk.

      Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States

moves to dismiss the Information against defendant Jeffery Pietrzyk because defendant

died on April 23, 2021.

Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney



Frances Lee Carlson
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226
Frances.carlson@usdoj.gov

Dated: June 3, 2021
